DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 March 2021 has been entered.

Response to Arguments
Applicant’s arguments, filed with respect to the previously set forth claim objections have been fully considered and are persuasive in view of the Amendment.  Accordingly, the previously set forth claim objections have been withdrawn.  Please see below for new claim objections.
Applicant’s arguments, filed with respect to the rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the Amendment.  Accordingly, the previously set forth rejections under 35 U.S.C. 112(b) have been withdrawn.  Please see below for new rejections under 35 U.S.C. 112.
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings were received on 18 March 2021.  These drawings in combination with the drawings files 12 August 2020 and 19 February 2019 are accepted by the Examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  it appears that the penultimate limitation of claim 1 ends with “;;”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities: “a” appears to have been accidentally omitted prior to the introduction of “storage volume”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 8, 20, 24, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “wherein said gravitational field is perpendicular to said bottom base.”  It appears from Applicant’s disclosure (see paragraph [0066]) that the bottom base is oriented in the gravitational field such that the gravitation field is perpendicular to the bottom base. 
Claims 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “the storage volume defines a bottom base”.  It appears that the bottom base would define the storage volume, but that the storage volume would comprise the bottom 
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “wherein said gravitational field is perpendicular to said bottom base.”  It appears from Applicant’s disclosure (see paragraph [0066]) that the bottom base is oriented in the gravitational field such that the gravitation field is perpendicular to the bottom base. 
Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “a support surface upon which said bottom base lies and aid support surface is subjected to an entire weight of said refrigeration unit”.  This limitation is under the same indent level as the components of the refrigeration unit, while it appears that the limitation is intended as a part of the refrigeration unit system.  This creates a clarity issue.  Applicant should provide alternative formatting or refer back to the refrigeration unit system for the support surface limitation.  Additionally claim 15 recites “the storage volume defines a bottom base”.  It appears that the bottom base would define the storage volume, but that the storage volume would comprise the bottom base.  This creates a clarity issue.  Claims 16-18 are rejected insofar as they are dependent on claim 15 and therefore include the same error(s).  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 19, 23, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Savidge (US 2,470,956).
Regarding claim 1, Savidge shows a refrigeration unit (see at least Title) comprising: an exterior lining, comprising: a first exterior side surface (see at least Annotated Figures, below); a second exterior side surface facing said first exterior side surface (see at least Annotated Figures, below); a rear exterior surface (see at least Annotated Figures, below) attached to said first exterior side surface and said second exterior surface (see at least Annotated Figures, below: the rear exterior surface is connected to the first and second exterior surfaces); a bottom exterior surface (see at least Annotated Figures, below); a top exterior surface facing said bottom exterior surface (see at least Annotated Figures, below), wherein said top exterior surface and said bottom exterior surface are each attached to said first exterior side surface, said second exterior side surface and said rear surface (see at least Annotated Figures, below: the top and bottom exterior side surfaces are each attached to the first, second, and rear exterior side surfaces); an interior lining, comprising: a first interior side surface facing said exterior side surface (see at least Annotated Figures, below); a second interior side surface 
Regarding claim 5, Savidge further shows wherein said gravitational field is perpendicular to said bottom base (see at least Figures 1 and 2: the refrigeration unit is oriented within Earth’s gravitational field from top to bottom, thus the base is perpendicular to the gravitational field).
Regarding claim 19, Savidge further shows wherein the bottom interior surface and the top interior surface are identical in size and shape (see Annotated Figures, below: the bottom interior surface and top interior surface are identical).
Regarding claim 23, Savidge further shows wherein the bottom interior surface and the top interior surface are rectangular in shape (see Annotated Figures, below: the bottom interior surface and top interior surface are rectangular).
Regarding claim 25, Savidge further shows wherein the bottom interior surface extends along an entire length of each of said first interior side surface, said second interior side surface, and said rear interior surface (see Annotated Figures, below: the bottom interior surface extends along the entire length of the first, second and rear interior surfaces).

Claim(s) 6, 20, 24, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Savidge (US 2,470,956).
Regarding claim 6, Savidge shows a refrigeration unit system, comprising: a refrigeration unit (see at least Title) comprising: an exterior lining, comprising: a first exterior side surface (see at least Annotated Figures, below); a second exterior side surface facing said first exterior side surface (see at least Annotated Figures, below); a rear exterior surface (see at least Annotated Figures, below) attached to said first exterior side surface and said second exterior surface (see at least Annotated Figures, below: the rear exterior surface is connected to the first and second exterior surfaces); a bottom exterior surface (see at least Annotated Figures, below); a top exterior surface facing said bottom exterior surface (see at least Annotated Figures, below), wherein said top exterior surface and said bottom exterior surface are each attached to said first exterior side surface, said second exterior side surface and said rear surface (see at least Annotated Figures, below: the top and bottom exterior side surfaces are each attached to the first, second, and rear exterior side surfaces); an interior lining, comprising: 
Regarding claim 20, Savidge further shows wherein the bottom interior surface and the top interior surface are identical in size and shape (see Annotated Figures, below: the bottom interior surface and top interior surface are identical).
Regarding claim 24, Savidge further shows wherein the bottom interior surface and the top interior surface are each rectangular in shape (see Annotated Figures, below: the bottom interior surface and top interior surface are rectangular).
Regarding claim 26, Savidge further shows wherein the bottom interior surface extends along an entire length of each of said first interior side surface, said second interior side surface, and said rear interior surface (see Annotated Figures, below: the bottom interior surface extends along the entire length of the first, second and rear interior surfaces).

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Savidge (US 2,470,956).
Regarding claim 10, Savidge shows a refrigeration unit (see at least Title) comprising: an exterior lining, comprising: a bottom exterior surface (see at least Annotated Figures, below); and a top exterior surface facing said bottom exterior surface (see at least Annotated Figures, below); an interior lining, comprising: a bottom interior surface, wherein the bottom interior surface extends along a single plane (see at least Annotated Figures, below: the bottom interior surface is flat and extends along a single plane); and a top interior surface facing said bottom -5-Application No. 16/201,617Attorney Docket No. 84553-323783Response to November 3, 2020 Office Actioninterior surface (see at least Annotated Figures, below), wherein the bottom interior surface and the top interior surface are identical in size and shape and are each rectangular in shape (see Annotated Figures, below: the bottom interior surface and top interior surface are identical and are rectangular); a storage volume defined below the bottom exterior surface (see at least mechanism chamber #19), the storage volume defines a bottom base (see at least base #37), wherein said bottom exterior surface is positioned between said bottom base and said bottom 
Regarding claim 11, Savidge further shows further comprising a hinged door attached to said exterior lining that is movable to an open position that provides access to a volume of space defined by said interior lining and to a closed position wherein access to said volume of space is denied (see at least hinged door #16; column 3, lines 4-11).

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Savidge (US 2,470,956).
Regarding claim 15, Savidge shows a refrigeration unit system, comprising: a refrigeration unit (see at least Title) comprising: an exterior lining, comprising: a rear exterior surface (see at least Annotated Figures, below) attached to a first exterior side surface and a second exterior surface (see at least Annotated Figures, below: the rear exterior surface is connected to the first and second exterior surfaces); and a bottom exterior surface (see at least Annotated Figures, below); a top exterior surface facing said bottom exterior surface (see at least Annotated Figures, below); an interior lining, comprising: a bottom interior surface, wherein the bottom interior surface extends along a single plane (see at least Annotated Figures, below: the bottom interior surface is flat and extends along a single plane); a top interior surface facing said bottom -5-Application No. 16/201,617Attorney Docket No. 84553-323783Response to November 3, 2020 Office Actioninterior surface (see at least Annotated Figures, below), and wherein the bottom interior surface and the top interior surface are identical in size and shape and are each rectangular in shape (see Annotated Figures, below: the bottom interior surface and top interior 
Regarding claim 16, Savidge further shows further comprising a hinged door attached to said exterior lining that is movable to an open position that provides access to a volume of space defined by said interior lining and to a closed position wherein access to said volume of space is denied (see at least hinged door #16; column 3, lines 4-11).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 8, 12, 13, 14, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savidge (US 2,470,956).
Savidge discloses all the elements of claims 1, 6, 10, 11, 15, and 16, upon which claims 3, 8, 12, 13, 14, 17, or 18 depend (see rejection(s) above).  
Regarding claims  3, 8, 12, 13, 17, and 18, While Savidge further discloses wherein said bottom base faces said bottom exterior surface (see at least Annotated Figures, below), Savidge is silent regarding and is separated from said bottom exterior surface by 5 inches.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the refrigeration unit of Savidge with wherein said bottom base faces said bottom exterior surface and is separated from said bottom exterior surface by 5 inches, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the refrigeration unit of Savidge would not operate differently with wherein said bottom base faces said bottom exterior surface and is separated from said bottom 
Regarding claim 14, Savidge further discloses wherein said gravitational field is perpendicular to said bottom base (see at least Figures 1 and 2: the refrigeration unit is oriented within Earth’s gravitational field from top to bottom, thus the base is perpendicular to the gravitational field).




    PNG
    media_image1.png
    318
    498
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    204
    356
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749.  The examiner can normally be reached on M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763